    Case 21-03020-sgj Doc 51 Filed 05/01/21                     Entered 05/01/21 23:24:39               Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.




Signed April 29, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                                  DALLAS DIVISION
     ------------------------------------------------------------
     In re                                                        § Chapter 11
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1 §                         Case No. 19-34054-sgj11
                                                                  §
                                         Debtor.                  §
     ----------------------------------------------------------- §
     UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
     LONDON BRANCH,                                               §
                                                                  § No. 21-03020
                             Plaintiffs,                          §
                                                                  §
     vs.                                                          §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                                  §
                                         Defendant.               §
     -----------------------------------------------------------



     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03020-sgj Doc 51 Filed 05/01/21           Entered 05/01/21 23:24:39        Page 2 of 6



    ORDER: (I) AUTHORIZING UBS TO EFFECT ALTERNATIVE SERVICE OF
  SUBPOENAS ON JAMES DONDERO, (II) DENYING DONDERO’S MOTION FOR A
       PROTECTIVE ORDER, AND (III) GRANTING IN PART DONDERO’S
    MOTION TO MODIFY ORDER GRANTING LEAVE TO FILE UNDER SEAL

        Upon consideration of: (i) Plaintiffs’ Motion for an Order Authorizing Alternative Service

 of Subpoenas filed by UBS Securities LLC and UBS AG London Branch (together “UBS”), along

 with the Memorandum of Law, George Declaration, and Appendix filed in support of the Motion

 (Adv. Dkt. No. 28-30, collectively, the “UBS Motion”), (ii) Nonparty Deponent James Dondero’s

 Motion for a Protective Order and accompanying exhibits (Adv. Dkt. No. 23, the “PO Motion”),

 and (iii) James Dondero’s Motion to Modify Order Granting Leave to File Under Seal and

 accompanying exhibits (Adv. Dkt. No. 24, the “Seal Modification Motion,” and with the UBS

 Motion and PO Motion, the “Motions”); and it appearing that this Court has jurisdiction over this

 matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core

 proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue of this proceeding and the

 Motions is proper in this District pursuant to 28 U.S.C. §§ 1408-1409; and due, adequate, and

 sufficient notice of the Motions having been given; and after due deliberation and for the reasons

 stated on the record at the hearing conducted April 28, 2021, it is hereby ORDERED:

        1.      The UBS Motion is GRANTED;

        2.      UBS is authorized to effect alternative service of a Subpoena to Testify at a

 Deposition in a Bankruptcy Case or Adversary Proceeding (the “Deposition Subpoena”) and a

 Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy

 Case or Adversary Proceeding (the “Production Subpoena”) upon James Dondero by (i) overnight

 mail to Mr. Dondero’s current home address; and (ii) email to Mr. Dondero’s counsel;

        3.      Mr. Dondero must produce documents in response to the Production Subpoena by

 May 6, 2021;


                                                 2
Case 21-03020-sgj Doc 51 Filed 05/01/21          Entered 05/01/21 23:24:39         Page 3 of 6



        4.     Mr. Dondero’s deposition pursuant to the Deposition Subpoena is scheduled for

 May 10, 2021 at 9:30 am CT, unless otherwise agreed to by all parties;

        5.     The PO Motion is DENIED;

        6.     The Seal Modification Motion is GRANTED IN PART;

        7.     UBS will share the sealed Original Complaint for Injunctive Relief [Adv. Dkt. No.

 3] (the “Complaint”) with James Dondero and his counsel at Bonds Ellis Eppich Schafer Jones,

 LLP (“Bonds Ellis”) upon the entry of this Order; and

        8.     James Dondero and his counsel at Bonds Ellis are restricted from sharing or

 discussing or conveying directly or indirectly the substance or nature of the contents of or

 allegations in the Complaint with anyone else, other than amongst themselves (i.e., between James

 Dondero and his counsel at Bonds Ellis).



                                     ### End of Order ###




                                                3
Case 21-03020-sgj Doc 51 Filed 05/01/21      Entered 05/01/21 23:24:39   Page 4 of 6



  Order prepared by:

   LATHAM & WATKINS LLP

   By /s/ Andrew Clubok

   Andrew Clubok (pro hac vice)
   Sarah Tomkowiak (pro hac vice)
   555 Eleventh Street, NW, Suite 1000
   Washington, District of Columbia 20004
   Telephone: (202) 637-2200
   Email: andrew.clubok@lw.com
          sarah.tomkowiak@lw.com

   Jeffrey E. Bjork (pro hac vice)
   Kimberly A. Posin (pro hac vice)
   355 South Grand Avenue, Suite 100
   Los Angeles, CA 90071
   Telephone: (213) 485-1234
   Email: jeff.bjork@lw.com
           kim.posin@lw.com

   Kathryn George (pro hac vice)
   330 North Wabash Avenue, Suite 2800
   Chicago, IL 60611
   Telephone: (312) 876-7700
   Email: Kathryn.george@lw.com

   BUTLER SNOW LLP
   Martin Sosland (TX Bar No. 18855645)
   Candice M. Carson (TX Bar No. 24074006)
   2911 Turtle Creek Blvd., Suite 1400
   Dallas, Texas 75219
   Telephone: (469) 680-5502
   E-mail: martin.sosland@butlersnow.com
           candice.carson@butlersnow.com

   Counsel for UBS Securities LLC and UBS
   AG London Branch




                                             4
            Case 21-03020-sgj Doc 51 Filed 05/01/21                                  Entered 05/01/21 23:24:39                        Page 5 of 6
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
UBS Securities LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03020-sgj
Highland Capital Management, L.P.,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Apr 29, 2021                                               Form ID: pdf001                                                            Total Noticed: 9
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 01, 2021:
Recip ID                   Recipient Name and Address
aty                    +   Jamie Wine, LATHAM & WATKINS LLP, 885 Third Ave., New York, NY 10022-4874
aty                    +   Jeffrey E. Bjork, Latham & Watkins LLP, 355 S. Grand Ave., Ste. 100, Los Angeles, CA 90071-3104
aty                    +   Katherine George, LATHAM & WATKINS LLP, 330 North Wabash Avenue, Ste. 2800, Chicago, IL 60611-3695
aty                    +   Sarah Tomkowiak, Latham & Watkins LLP, 555 Eleventh Street, NW, Suite 1000, Washington, DC 20004-1359
aty                    +   Zachary F. Proulx, LATHAM & WATKINS LLP, 885 Third Ave., New York, NY 10022-4874
ust                    +   Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Apr 29 2021 21:33:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Apr 29 2021 21:33:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Apr 29 2021 21:33:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 01, 2021                                            Signature:           /s/Joseph Speetjens
            Case 21-03020-sgj Doc 51 Filed 05/01/21                              Entered 05/01/21 23:24:39                    Page 6 of 6
District/off: 0539-3                                              User: mmathews                                                         Page 2 of 2
Date Rcvd: Apr 29, 2021                                           Form ID: pdf001                                                       Total Noticed: 9



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 29, 2021 at the address(es) listed below:
Name                             Email Address
Andrew Clubok
                                 on behalf of Plaintiff UBS Securities LLC andrew.clubok@lw.com
                                 andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Andrew Clubok
                                 on behalf of Plaintiff UBS AG London Branch andrew.clubok@lw.com
                                 andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Candice Marie Carson
                                 on behalf of Plaintiff UBS AG London Branch Candice.Carson@butlersnow.com

Candice Marie Carson
                                 on behalf of Plaintiff UBS Securities LLC Candice.Carson@butlersnow.com

Clay M. Taylor
                                 on behalf of Interested Party James Dondero clay.taylor@bondsellis.com krista.hillman@bondsellis.com

Juliana Hoffman
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                                 txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Kimberly A. Posin
                                 on behalf of Plaintiff UBS AG London Branch kim.posin@lw.com colleen.rico@lw.com

Kimberly A. Posin
                                 on behalf of Plaintiff UBS Securities LLC kim.posin@lw.com colleen.rico@lw.com

Martin A. Sosland
                                 on behalf of Plaintiff UBS Securities LLC martin.sosland@butlersnow.com
                                 ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Martin A. Sosland
                                 on behalf of Plaintiff UBS AG London Branch martin.sosland@butlersnow.com
                                 ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Matthew A. Clemente
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
                                 matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                                 ey@sidley.com

Melissa S. Hayward
                                 on behalf of Defendant Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Paige Holden Montgomery
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                                 txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                                 ce@sidley.com

Zachery Z. Annable
                                 on behalf of Defendant Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 14
